Title: From George Washington to Major General Robert Howe, 13 January 1778
From: Washington, George
To: Howe, Robert



Dear Sir
Head Quarters Valley Forge22 Miles from Philada 13th Jany 1778

I had the pleasure of receiving your favs. of the 2d and 3d of Novemr by Genl McIntosh who arrived very opportunely to take the command of the North Carolina Brigade, which had wanted a Brigadier very much since the Fall of Genl Nash.
The account you give of the numbers of Indians in the Southern Tribes far exceeds any thing that I had an Idea of, and it therefore behoves us the more to cultivate their friendship. But I hope that as the means which our oppressors have hitherto used to stir up the Savages against us have been rendered fruitless, that they may in the like manner

be disappointed in future thro’ the activity and address of our Agents and the Generosity of the public who must purchase their neutrality, at least.
It would, in my opinion, be in vain to apply to the States of North Carolina and Virginia to allow the Officers of south Carolina and Georgia to recruit among them, as It has been found upon tryal that those States cannot furnish their own quota of Continental Troops. If the Enemy should make any disposition towards a southern expedition, a detatchment from the continental Army and a Body of Militia from the neighbouring States will undoubtedly be ordered to your assistance.
You will, long before this reaches you, have had the satisfaction of knowing that Congress have conferred that Rank upon you which you claimed as your due, and which you complained had been unjustly detained from you. I imagine, from the time at which your promotion took place, that it has been in consequence of your own representation to Mr Hancock of the 2d of June.
Military operations seem to be at an end for the Winter. Sir William Howe is fixed in Philada and we have, by dint of labour and exposing the Troops to the utmost severity of the Season rather than give up the Country to the ravages of the Enemy, established a post at this place, where the Men are scarcely now covered in log Huts, having hitherto lived in Tents and such temporary shelters as they could make up. The want of Cloathing added to the Rigor of the Season has occasioned them to suffer such hardships as will not be credited but by those who have been spectators. I am &ca.
